Citation Nr: 1117895	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  10-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the amount of Combat Related Special Compensation payment was correct.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision rendered by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2010, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

While the Veteran is deemed eligible for compensation under the Combat Related Special Compensation (CRSC) program any disagreement with the administration of the program must be raised to the Service Department.  


CONCLUSION OF LAW

There is no legal basis to award the Veteran additional compensation under the Combat Related Special Compensation (CRSC) program.  10 U.S.C.A. §§ 1414 (West 2002); 38 U.S.C.A. §§ 5304(a)(1), 5305 (West 2002 & Supp. 2010); 38 C.F.R. § 3.750 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to- notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).  

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this Veteran's claim.  Nonetheless, we do note that the November 2009 Statement of the Case (SOC) included the laws and regulations pertaining to concurrent receipt of retirement pay and disability compensation.  In addition, the Veteran provided testimony during hearings before the RO and before the Board.  He has not identified any additional pertinent evidence which should have been obtained.

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




II.  Background and Analysis

The Veteran seeks a higher level of Combat Related Special Compensation.  In order to achieve the higher level of CRSC compensation, he claims that an earlier effective date for the grant of a total disability rating based on individual unemployability (TDIU) is warranted.  In short, he wants TDIU to be in effect during a period in which he was in receipt of a 100 percent schedular evaluation.  He makes additional contentions related to the RO's treatment of prior claims that are addressed below.  

Before addressing the Veteran's contentions, the Board will briefly note the relevant procedural history.  

In a June 1987 decision, the RO, in pertinent part granted service connection for a bilateral knee disability manifested by arthritis.  Later, in a December 2001 decision, the RO granted service connection for diabetes mellitus.  A combined 50 percent evaluation was in effect, effective May 2001.  In September 2003, the RO granted service connection for various diabetes-related complications.  The combined disability evaluation was 80 percent.  

In December 2003, the Veteran advised the RO that he had recently undergone right knee replacement surgery.  He asked for a temporary rating of 100 percent while he was convalescing.  

In a February 2004 Report of Contact, the Veteran claimed entitlement to TDIU.  

In a March 2004 decision, the RO granted entitlement to a temporary 100 percent rating for the right knee replacement and notified the Veteran that since he was in receipt of a 100 percent schedular rating, his claim for TDIU was moot.  The RO cited 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Such Diagnostic Code provides that a 100 percent rating is warranted for 1 year following the implantation of the prosthesis.  

In February 2004, the Veteran underwent a left total knee replacement.  Thereafter, in a December 2004 decision, the RO granted a temporary 100 percent rating.  It again noted that the claim for TDIU was moot.   

In May 2005, following the expiration of the 100 percent schedular rating for the left knee total replacement, the RO assigned 30 percent schedular rating for each knee disability.  

Thereafter, in a January 2006 decision, the RO granted entitlement to TDIU, effective April 1, 2005, the day the 100 percent schedular rating expired.  The Veteran was provided a notice of appellate rights.  The record does not reflect that the Veteran filed a notice of disagreement with this decision.  

In February 2006, following receipt of additional information from the Veteran's former employer, the RO confirmed and continued the grant of TDIU.  The Veteran was provided a notice of appellate rights.  The notice letter, advising the Veteran of the decision, was date stamped March 6, 2006.  

According to a Report of Contact, on March 29, 2007, more than one year after notification of the decision awarded TDIU benefits, the Veteran called the RO and requested an earlier effective date for the grant of TDIU.  He contended that the effective date for TDIU should be in November 2003, when he last worked for the U.S. Postal Service.  

In a June 2007 decision, the RO denied entitlement to an earlier effective date for the grant of TDIU.  In doing so, the RO reasoned that the Veteran was already in receipt of a 100 percent schedular evaluation in November 2003, thus the question of TDIU was moot.  The Veteran was advised of the decision and of his appellate rights in a letter date stamped June 19, 2007.  The record does not reflect that the Veteran filed a timely Notice of Disagreement with this decision.  

In October 2008, the RO advised that VA had worked with the Defense Financing and Accounting Service (DFAS) and determined that the Veteran was entitled to retroactive Combat Related Special Compensation (CRSC) in the amount of $3,530.00.  He was provided a copy of the DFAS worksheet used to calculate the payment.  

In the Veteran's July 2009 Notice of Disagreement, the Veteran reported that VA and CRSC use the same rating chart but that CRSC only rates combat related disabilities.  He stated that when his overall VA rating was 90 percent with TDIU and his CRSC rating is 60 percent with TDIU both are paid at the 100 percent rate.  He notes, however, that when VA granted a 100 percent schedular rating but denied TDIU, this had a devastating effect on his retired pay and CRSC compensation.  

In a statement received in April 2010, the Veteran stated that he wanted benefits to be paid at the CRSC rate 70% - 90% for the time period between November 11, 2003 and April 1, 2005 or with Individual Unemployability effective November 11, 2003.  He also wanted an earlier effective date of December 1, 2003, for the grant of TDIU.  

During the hearing before the undersigned, in addition to the above contentions, the Veteran also alleged that the RO, in its December 2004 decision, erred by rating as one disability peripheral neuropathy and sciatic nerve damage.  Had they not done so, he contends, he would receive additional CRSC compensation.  (See Transcript at 3-9.) 

The Board has reviewed the record and considered the Veteran's contentions but finds that the claim must be dismissed as a matter of law.  First, the CRSC program was established by the National Defense Authorization Act (NDAA) for Fiscal Year 2003, Pub.L. 107- 314, § 636, in December 2002.  The purpose of the legislation was to allow receipt of partial or full military retired pay and VA disability compensation to eligible military retirees with combat-related disabilities.  The basic eligibility for CRSC was that the veteran had to have completed 20 years of service and have a qualifying combat-related disability.  The change in law was codified at 10 U.S.C. § 1413a.  CRSC may be payable when a veteran has a combined 60 percent service-connected, combat-related disability, and he is evaluated as individually unemployable due to the service-connected disability.  See Veterans Benefits Administration (VBA) M21-1R, Part III, Subpart v, 5.A.7.  The military department makes the final determination regarding qualifying disabilities.  Significantly, this is not a VA program.  Id.  Thus, even though VA acted as agent in disbursing compensation from DFAS, the Board is without authority to address any disagreement he might have with the program administration.  

There are also jurisdictional limits imposed on the Veteran's ability to challenge past actions by VA.  In this respect, an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

First, while the Veteran seeks to challenge the imposition of the 100 percent schedular rating imposed following the right and left total knee replacements, he has not timely done so.  Indeed, it is somewhat paradoxical that the Veteran requested the total schedular evaluations and now seeks to have them revoked.  Nevertheless, if the Veteran disagreed with the assignment of the 100 percent schedular ratings issued in March and December 2004, he was free to file a notice of disagreement within the one year period following the issuance of such decisions.  He did not do so.  

In addition, with respect to the challenge to the effective date for the grant of TDIU, the Veteran was free to challenge the June 2007 decision.  Again, he did not do so.  (As an aside, the Board notes that the Veteran did not timely challenge the assignment of the effective date for TDIU assigned by way of the February 2006 decision granting entitlement to TDIU.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (barring free-standing effective date claims after finality attached to a VA decision).  

Moreover, TDIU is a benefit provided to Veterans in receipt of service-connected disability compensation when the schedular evaluation is not total.  38 C.F.R. § 4.16.  TDIU is not provided to a Veteran who is already in receipt of a 100 percent schedular evaluation.  In this respect, VA's General Counsel, in a precedential opinion held that a claim for a TDIU for a particular service-connected disability may not be considered when a schedular 100-percent rating is already in effect for another service-connected disability.  VAOPGCPREC 06-99.  The opinion also stated that there was no additional monetary benefit available to a veteran for having a schedular 100 percent evaluation and a separate 100 percent evaluation for TDIU, and any additional procedural protections which may be applicable do not provide a basis for consideration of a TDIU claim.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that where a veteran is entitled to a 100 percent schedular evaluation for a service-connected disability, he is not eligible for a TDIU evaluation as well.  See Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  

Finally, absent a motion for reconsideration or a motion based on clear and unmistakable error, the Veteran may not challenge how the RO assigned a disability rating in its December 2004 decision.  

In sum, while the Board recognizes the Veteran's frustration in dealing with two disability compensation systems that are designed to work in unison together, his claim for adjustment in the amount of CRSC fails as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).  


ORDER

The claim challenging the amount of Combat Related Special Compensation received is dismissed.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


